DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Exenatide or a derivative thereof, fatty acid, and sodium citrate in the reply filed on January 12, 2021 is acknowledged.  In view of the art cited below, the species election requirement regarding the hydrophilic protein is hereby withdrawn.

Specification
The use of the terms “Span” and “Tween”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name “Span” and claim 6 contains the trademark/trade name “Tween”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe nonionic detergents sorbitan stearate (Span®) and polyethylene glycol sorbitan monostearate (Tween®), and, accordingly, the identifications/descriptions are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenherr (US 2017/0087096) in view of Hyde (Hyde, A. M., et al., General Principles and Strategies for Salting-Out Informed by the Hofmeister Series, Org. Process Res. Dev. 2017, 21, 1355−1370).
Regarding claims 1-6, Lenherr teaches nanocapsules comprising insulin or GLP1 R agonist (title; abstract; paras.0037-41, 0085, 0132-35, 0152, 0190-96; claims 1, 2, 5-19).  Lenherr further teaches the following method.
…method for producing the nanocapsule system according to the present invention comprising the emulsification of an internal lipophilic phase containing the lipophilic compounds, and an external water phase containing a cationic charged polymer, and optionally the surfactant or the mixture of surfactants. At least one active pharmaceutical ingredient selected from the group consisting of human insulin, insulin analogue, insulin derivative, glucagon-like peptide-I receptor agonist (GLP1R agonist), dual GLP-1 receptor/glucagon receptor agonist, and any combination thereof, is incorporated into the internal lipophilic phase.  Wherein, the active pharmaceutical ingredient is dispersed in the lipophilic phase either as a powder or as an aqueous solution.

(para.0068; see paras.0072-84, 0124-27).  Notably “the at least one active pharmaceutical ingredient selected from the group consisting of at least one insulin, insulin analogue, insulin derivative, glucagon-like peptide-I receptor agonist (GLP1R agonist) and/or dual GLP-1 receptor/glucagon receptor agonist and/or an analogue and/or derivative thereof is a cationic charged polymer” (para.0145).  Lenherr teaches Span® 80 and Tween® 60/80 (paras.027-28, 0186, 0199, 0203), and lipid cores of fatty acids and/or triglycerides (paras.0033-36, 0204).  
 Lenherr does not specifically teach mixing the solution of the active agent, lipid, and a surfactant with a saturated salt solution comprising sodium citrate as recited in claims 1, 7, and 8.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Lenherr and Hyde and mix a saturated salt and surfactant solution to precipitate lipid nanocarriers comprising insulin or a derivative thereof as recited in the instant claim(s). The skilled person would have been suggested to do so because both references Lenherr teaches “[t]he aqueous phase can contain other surfactants, salts, and other auxiliaries” (para.0084), and Hyde teaches that salting-out effect using salt solution of mere 80% of saturation could achieve improved hydrophilic protein extraction.
Regarding claim 10 it is noted that neither claim 10 nor claim 1, from which claim 10 depends, does not recite a specific surfactant, salt, hydrophilic protein, or wetting agent, which would determine any criticality of the recited concentration range.  The skilled person would have known to experiment to use sufficient concentration of surfactant that would achieve a nanocarrier depending on the other variables.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615